                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-1682 FMO (GJSx)                                          Date   July 18, 2019
 Title           Ronald Islin Bobb-Semple v. Kanye West, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Dismissal Re: Lack of
                         Prosecution

        By Order dated July 1, 2019, plaintiff was ordered to show cause, on or before July 8, 2019,
why defendants Scott Ramon Seguro Mescudi and Tyrone William Griffin Jr. (collectively, “subject
defendants”), should not be dismissed for lack of prosecution. (See Dkt. 57, Court’s Order of July
1, 2019). The OSC stated that it would stand submitted upon the filing of plaintiff’s response, an
answer by the subject defendants, or an application for entry of default. (See id.). On July 8,
2019, plaintiff filed requests for entry of default as to the subject defendants. (See Dkts. 59-60).
However, on July 10, 2019, the Clerk issued a Notice of Deficiency as to each request for entry
of default, (see Dkts. 61-62), noting the deficiencies in the plaintiff’s requests, (see id.), and
directing plaintiff to “file a new Request/Application with noted deficiencies corrected in order to
have default reconsidered.” (Id.). As of the date of this Order, plaintiff has not filed new requests
for entry of default as to the subject defendants. (See, generally, Dkt.).

      The court will provide plaintiff one final opportunity to file requests for entry of default with
respect to the subject defendants. Based on the foregoing, IT IS ORDERED THAT:

        1. Plaintiff shall file and serve requests for entry of default as to the subject defendants no
later than July 24, 2019.

       2. Plaintiff is admonished that failure to file compliant requests for entry of default as to the
subject defendants by the July 24, 2019, deadline shall result in the dismissal, without prejudice,
of the subject defendants for lack of prosecution and failure to comply with a court order. See
Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962)



                                                                                       00     :    00

                                                         Initials of Preparer               vdr



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                  Page 1 of 1
